        1:20-cr-10041-JES-JEH # 23           Page 1 of 3                                           E-FILED
                                                                    Wednesday, 22 July, 2020 12:50:05 PM
                                                                           Clerk, U.S. District Court, ILCD

                        IN THE UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                   PEORIA DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
        Plaintiff,                                   )
                                                     )
vs.                                                  )      Case No. 20CR10041
                                                     )
CA’QINTEZ GIBSON,                                    )
                                                     )
        Defendant.                                   )


                     MOTION TO MODIFY CONDITIONS OF BOND

        Now comes the Defendant, CA’QUINTEZ GIBSON, and, moves this Honorable Court to

modify the conditions of bond to allow Mr. Gibson to work, provide child care and support for

his children, and communicate with his attorney via email. In support, Defendant states the

following:

        1. On June 2, 2020, Mr. Gibson was charged with the offense of inciting a riot in

violation of Title 18, United States Code, Section 2101;

        2. On June 9, 2020, Mr. Gibson, was granted release on bond subject to strict conditions

of home confinement;

        3. On June 9, 2020, the Court also indicated that conditions of bond may be expanded

after approximately 30 days of compliance upon motion;

        4. On in formation and belief, Mr. Gibson remains in compliance with all conditions of

bond;

        5. Today, counsel confirmed with Mr. Gibson’s employer, restaurant owner Mr. Wang,

that Mr. Gibson has employment available to him with Osaka Hibachi & Sushi Bar if allowed by
          1:20-cr-10041-JES-JEH # 23         Page 2 of 3



the Court. When asked to confirm, Mr. Wang replied, “I hope he will come back to work. I will

work for him. I confirm.”

        6. Prior to his arrest, Mr. Gibson provided child care and support for his 2 year old and 10

month old children and paid court ordered child support for his two other children ages 5 and 4

as noted in the pretrial services report.

        7. Mr. Gibson communicates with counsel via phone calls and text but he is unable to

receive documents via email and counsel has no office issued cell phone.

        8. Assistant United States Attorney, Ron Hanna, has been contacted regarding this

motion.

        WHEREFORE, Mr. Gibson requests that conditions of his bond be modified to allow

him to (1) work at the Osaka Hibachi & Sushi Bar on Fridays, Saturdays, and Sundays between

12:00 noon and 10:00 pm, and other times with appropriate notice to the probation officer and

(2) to be placed on a curfew from 7:00 pm to 7:00 am Monday through Friday so that me may

provide child care and participate in his children’s lives when he is not working, and (3) to

communicate with his attorney via email.

                                            Respectfully submitted,

                                            CA’QUINTEZ GIBSON

                                            Defendant.

By:

/s/Karl W. Bryning                            /s/Elisabeth R. Pollock
Assistant Federal Public Defender             Assistant Federal Public Defender
401 Main Street, Suite 1500                   300 West Main Street
Peoria, IL 61602                              Urbana, IL 61801
Phone: 309-671-7891                           Phone: 217-373-0666
Fax:     309-671-7898                         Fax:     217-373-0667
Email: Karl_Bryning@fd.org                    Email: Elisabeth_Pollock@fd.org
       1:20-cr-10041-JES-JEH # 23      Page 3 of 3




                           CERTIFICATE OF SERVICE

I hereby certify that on July 22, 2020, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which will send notification of such
filing to the following:

                                       Mr. Ron Hanna
                                       Office of the U.S. Attorney
                                       211 Fulton Street
                                       Peoria, Illinois 61602

                                       s/ Karl W. Bryning
                                       KARL W. BRYNING
                                       Assistant Federal Public Defender
                                       401 Main Street, Suite 1500
                                       Peoria, Illinois
                                       Phone: (309) 671-7891
                                       E-Mail: karl_bryning@fd.org
                                       COUNSEL FOR DEFENDANT
